Exhibit 10.2.7
Nonstatutory Stock Option
Granted Under the SeraCare Life Sciences, Inc. 2009 Equity Incentive Plan


1.  
Grant of Option.

 
This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by SeraCare Life Sciences, Inc., a Delaware corporation (the “Company”),
on November 18, 2009 to [____________] (the “Participant”) pursuant to the
Company’s 2009 Equity Incentive Plan (as from time to time in effect, the
“Plan”).  Under this Stock Option, the Participant may purchase, in whole or in
part, on the terms herein provided, a total of [___] shares of common stock of
the Company (the “Shares”) at $[___]  per Share, subject to adjustment in
accordance with the Plan.  The latest date on which this Stock Option, or any
part thereof, may be exercised is [__           _] (the “Final Exercise
Date”).  The Stock Option evidenced by this certificate is intended to be, and
is hereby designated, a nonstatutory option, that is, an option that does not
qualify as an incentive stock option as defined in section 422 of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”).
 
 
This Stock Option is exercisable in the following cumulative installments prior
to the Final Exercise Date:


[_______] Shares on and after [___________________, 20__];
  an additional [_______] Shares on and after [___________________, 20__]; and
  an additional [_______] Shares on and after [___________________, 20__].


Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any portion of this Stock Option that is not then exercisable will immediately
expire.  Any portion of this Stock Option that is vested and exercisable upon
termination of the Participant’s Employment will remain exercisable for three
months; provided, that any such portion that is held by the Participant
immediately prior to the Participant’s Retirement, Total Disability or death
will remain exercisable for one year following the Participant’s Retirement,
Total Disability or death; and further provided, that in no event shall any
portion of this Stock Option be exercisable after the Final Exercise Date. All
portions of this Stock Option will terminate immediately prior to the
termination of the Participant’s Employment (or at such earlier time as the
Administrator may determine) if termination is determined to be for Cause or in
circumstances that the Administrator determines would have justified a
termination for Cause.


2.  
­Exercise of Stock Option.

 
Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), and received by
the Company at its principal office, accompanied by this certificate and payment
in full as provided in the Plan.  Notwithstanding the foregoing, the
Administrator may authorize the exercise of this Option by electronic or
paperless means, subject to such rules as the Administrator may
establish.  Subject to the further terms and conditions provided in the Plan,
the purchase price may be paid as follows:  (i) by delivery of cash or check
acceptable to the Administrator; (ii) through a broker-assisted exercise program
acceptable to the Administrator; or (iii) through any combination of the
foregoing or by such other means of payment, if any, as the Administrator may
authorize.  In the event that this Stock Option is exercised by an Option Holder
other than the Participant, the Company will be under no obligation to deliver
Shares hereunder unless and until it is satisfied as to the authority of the
Option Holder to exercise this Stock Option.
 
 
 

--------------------------------------------------------------------------------

 


3.  
­Restrictions on Transfer of Shares.

 
If at the time this Stock Option is exercised the Company or any of its
shareholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).


4.  
­Tax Withholding.

 
If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
in cash any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes).


5.  
­Nontransferability of Stock Option.

 
This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).


6.  
­Provisions of the Plan.

 
This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference.  A copy of the Plan as in effect on the date
of the grant of this Stock Option has been furnished to the Participant.  By
acknowledging receipt of this certificate and by exercising all or any part of
this Stock Option, the Participant agrees to be bound by the terms of the Plan
and this certificate.  All initially capitalized terms used herein will have the
meaning specified in the Plan, unless another meaning is specified herein.




[Remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.
 

 
SeraCare Life Sciences, Inc.
         
 
By
                           

Dated:  [_________________]
 
 
 

 
Acknowledged
         
 
 
        [Name of Participant]                  

Dated:  [_________________]

 
 
 

--------------------------------------------------------------------------------

 